Case
  Case
     2:19-cv-07927-ODW-GJS
       2:19-cv-07927-ODW-GJSDocument
                              Document
                                     211
                                       210Filed
                                            (Ex Parte)
                                                08/13/20Filed
                                                           Page
                                                              07/17/20
                                                                1 of 32 Page
                                                                         Page1ID
                                                                               of#:3195
                                                                                  32
                                  Page ID #:3163


   1   John D. Lombardo (Bar No. 187142)
       john.lombardo@arnoldporter.com
   2   Arnold & Porter Kaye ScholerthLLP
       777 South Figueroa Street, 44 Floor
   3   Los Angeles, CA 90017-5844
       Telephone: 213.243.4000
   4   Facsimile: 213.243.4199
   5   Craig A. Holman (admitted pro hac vice)
       craig.holman@arnoldporter.com
   6   Arnold & Porter Kaye Scholer LLP
       601 Massachusetts Ave., N.W.
   7   Washington, D.C. 20001
       Telephone: 202.942.5000
   8   Facsimile: 202.942.5999
   9   Attorneys for Plaintiff
       Space Exploration Technologies Corp.
  10
  11                         UNITED STATES DISTRICT COURT
  12                       CENTRAL DISTRICT OF CALIFORNIA
  13                                   WESTERN DIVISION
  14   Space Exploration Technologies Corp.,        Case No. 2:19-cv-07927-ODW(GJS)
                                                    Honorable Otis D. Wright II
  15                      Plaintiff,
  16         v.                                           JOINT RESPONSES TO
                                                    COURT QUESTIONS
  17   United States of America,
  18                      Defendant,                        FINAL REDACTED
  19                                                        VERSION 08/12/2020
             v.
  20   Blue Origin, LLC, et al.,
  21                      Defendant-Intervenors.
  22
  23
  24
  25
  26
  27
  28
Case
  Case
     2:19-cv-07927-ODW-GJS
       2:19-cv-07927-ODW-GJSDocument
                              Document
                                     211
                                       210Filed
                                            (Ex Parte)
                                                08/13/20Filed
                                                           Page
                                                              07/17/20
                                                                2 of 32 Page
                                                                         Page2ID
                                                                               of#:3196
                                                                                  32
                                  Page ID #:3164


   1   [Caption page continued]
   2   Kara L. Daniels (admitted pro hac vice)
       kara.daniels@arnoldporter.com
   3   David M. Hibey (admitted pro hac vice)
       david.hibey@arnoldporter.com
   4   Sonia Tabriz (admitted pro hac vice)
       sonia.tabriz@arnoldporter.com
   5   Nathaniel Castellano (admitted pro hac vice)
       nathaniel.castellano@arnoldporter.com
   6   Arnold & Porter Kaye Scholer LLP
       601 Massachusetts Avenue, N.W.
   7   Washington, D.C. 20001
       Telephone: (202) 942-5000
   8   Facsimile: (202) 942-5999
   9   Attorneys for Plaintiff
       Space Exploration Technologies Corp.
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              -2-
Case
  Case
     2:19-cv-07927-ODW-GJS
       2:19-cv-07927-ODW-GJSDocument
                              Document
                                     211
                                       210Filed
                                            (Ex Parte)
                                                08/13/20Filed
                                                           Page
                                                              07/17/20
                                                                3 of 32 Page
                                                                         Page3ID
                                                                               of#:3197
                                                                                  32
                                  Page ID #:3165


   1         1)     At the hearing, Plaintiff argued that the U.S. Air Force Space and Missile
       Systems Center's ("Agency" or "SMC") portfolio decisions violated federal law and
   2   thus deserve no deference. According to Plaintiff, this argument is separate from its
       contention that the Agency acted in an arbitrary and capricious manner.
   3
                   a)     Plaintiff only (half a page) (due to Defendants by July 8, 2020):
   4   Clarify whether this part of your oral argument corresponds to your written argument
       in Part IV(A) of your Motion (ECF No. 170).
   5
   6         Response: Congress, across a series of Acts, directed SMC to: i) invest in
   7   domestic "commercially available space launch vehicles" to maintain assured access to
   8   space; ii) transition off the Russian rockets used by ULA; iii) discontinue the launch
   9   capability subsidies provided to ULA and account for the impact of those subsidies in
  10   competitions; and iv) implement "procedures for a fair competition." SMC has no
  11   discretion to violate Congressional direction. Kingdomware Tech., Inc. v. United
  12   States, 136 S.Ct. 1969 (2016) (unanimous Court reversing bid protest denial). The
  13   record shows that SMC's evaluation and award decision contravenes these statutory
  14   directions as detailed in oral argument and explained in ECF 170, Part IV.A and ECF
  15   182, Part II.B. Similarly, SMC's evaluation and award also violate Congress's direction
  16   "for a fair competition" and the "competitive procedures" required by 10 U.S.C. §
  17   2371b(b)(2), as detailed at oral argument and in ECF 170, Parts IV.B. and C. and ECF
  18   182, Parts II.C. and D.
  19                  b)    Plaintiff only (one page) (due to Defendants by July 8, 2020):
       Identify every statute and regulation that Plaintiff argues the Agency violated in making
  20   its portfolio decisions and provide a short explanation for how the Agency violated each
       of them.
  21
  22         Response: (i) SMC violated FY 2018 NDAA, Pub. L. No. 115-91, § 1605 (2017)
  23   and 10 U.S.C. § 2273 by selecting for investment two launch systems "purpose-built"
  24   for NSS requirements (not developed for commercial space flight), diverting all three
  25   awards to supporting ULA's solution, and excluding SpaceX, the leading U.S.
  26   commercial spaceflight company and only competitor already-capable, certified, and
  27   successfully flying U.S. made rockets for all Category A/B missions. SMC also
  28   undermined Congress' assured access to space direction because (a) only SpaceX
Case
  Case
     2:19-cv-07927-ODW-GJS
       2:19-cv-07927-ODW-GJSDocument
                              Document
                                     211
                                       210Filed
                                            (Ex Parte)
                                                08/13/20Filed
                                                           Page
                                                              07/17/20
                                                                4 of 32 Page
                                                                         Page4ID
                                                                               of#:3198
                                                                                  32
                                  Page ID #:3166


   1   presents no risk to the Category A/B operational need date, and (b) the awards to ULA
   2   and ULA's providers, each with common propulsion systems, undermine system
   3   independence needed for two viable competitors–Orbital and ULA use the GEM-
   4   63XLT motor and Blue Origin and ULA use the BE-4 engine.
   5         (ii) The portfolio award decision thwarts Congress' direction to end reliance
   6   on Russian rocket engines in FY 2015 NDAA, Pub. L. No. 113-291, § 1608(a) (2014)
   7   as amended by FY 2017 NDAA Pub. L. No. 114-328, § 1602 (2016). SMC's
   8   evaluation evidences that all three awardees and their developmental systems
   9   materially risk the April 1, 2022 operational need date for Category A/B missions and
  10   the agency intends to mitigate the substantial risk through use of ULA's Russian
  11   powered Atlas V or SpaceX's Falcon 9 (which the Agency excluded).
  12         (iii) SMC also violated FY 2016 NDAA, Pub. L. No. 114-92, § 1608(a),
  13   (d)(1)(C), and (d)(2)(A) (2015) by (a) basing the award decision on unfair procedures,
  14   (b) not counting as government investment the over $1.6 billion in subsidies that ULA
  15   received since February 2018, and (c) effectively continuing those ULA subsidies by
  16   awarding to ULA and two ULA providers.
  17         (iv) SMC also violated 10 U.S.C. § 2371b's "competitive procedures"
  18   mandate by the unequal and arbitrary cost, risk, and schedule evaluations.
  19                c) Defendants (two pages for all Defendants combined) (due to
       Plaintiff by July 14, 2020): Respond to Plaintiff's answers. Defendants shall
  20   coordinate their responses to avoid duplication.
  21         Response:     The Agency’s LSA decision is subject to the APA’s highly
  22   deferential standard of review, including allegations that the Agency has not acted in
  23   accordance with the law. “A court may set aside an agency action if the court
  24   determines that the action was ‘arbitrary, capricious, an abuse of discretion, or
  25   otherwise not in accordance with law.’ This standard of review is highly deferential,
  26   presuming the agency action to be valid and affirming the agency action if a
  27   reasonable basis exists for the decision.” Nw. Ecosystem All. v. U.S. Fish & Wildlife
  28
                                               -2-
Case
  Case
     2:19-cv-07927-ODW-GJS
       2:19-cv-07927-ODW-GJSDocument
                              Document
                                     211
                                       210Filed
                                            (Ex Parte)
                                                08/13/20Filed
                                                           Page
                                                              07/17/20
                                                                5 of 32 Page
                                                                         Page5ID
                                                                               of#:3199
                                                                                  32
                                  Page ID #:3167


   1   Serv., 475 F.3d 1136, 1140 (9th Cir. 2007) (quoting 5 U.S.C. § 706(2)(A)) (emphasis
   2   added).
   3         Kingdomware Tech., Inc. v. United States, 136 S. Ct. 1969 (2016) is not to the
   4   contrary. There, the Court said that where “statutory language is unambiguous,” an
   5   agency must follow that language; i.e., where a statute stated that an agency “shall”
   6   take an action, the agency could not decide that it need not take that action. Id. at
   7   1976-77. That is not this case. The Agency has not ignored mandatory duties; rather,
   8   SpaceX disagrees with how the Agency has complied with its duties. For example,
   9   had the Agency said that 10 U.S.C. § 2273(b), which requires the United States take
  10   steps to sustain “the availability of at least two space launch vehicles,” only required
  11   sustainment of one vehicle, that decision would have conflicted with statute. But the
  12   question of how to sustain the availability of at least two vehicles is a technical
  13   judgment to which the Agency is entitled to deference.
  14         In any event, the Agency complied with all applicable Congressional direction.
  15         First, the 2018 NDAA requires investment in “existing or planned
  16   commercially available space launch vehicles.” The Agency invested in commercial
  17   vehicles per 51 U.S.C. § 50101, and determined that each planned vehicle would be
  18   commercially available, a factual finding SpaceX fails to challenge. Nor is there a
  19   prohibition against vehicles “purpose built” for national security missions. In fact,
  20   the NDAA calls for the development of “capabilities necessary to enable existing or
  21   planned commercially available space launch vehicles . . . that are primarily for
  22   national security space missions.” U.S. Opp’n at 35-37; U.S. Surreply at 3-5.
  23         Second, the Agency complied with 10 U.S.C. § 2273’s assured access to space
  24   requirement by investing in the development of a portfolio of launch system
  25   prototypes the Agency determined best met national security requirements. The
  26   entire launch program, including the LSAs, is focused on supporting that objective.
  27   Tab 19, 787-88. The Agency is entitled to deference about how best to satisfy that
  28   mandate. SpaceX says the Agency ignored its existing Category A/B rockets which
                                           -3-
Case
  Case
     2:19-cv-07927-ODW-GJS
       2:19-cv-07927-ODW-GJSDocument
                              Document
                                     211
                                       210Filed
                                            (Ex Parte)
                                                08/13/20Filed
                                                           Page
                                                              07/17/20
                                                                6 of 32 Page
                                                                         Page6ID
                                                                               of#:3200
                                                                                  32
                                  Page ID #:3168


   1   “present no risk.” Not so: the Agency (1) credited SpaceX for its existing rockets;
   2   (2) found there was a schedule risk for those rockets; and (3), looked at risk across
   3   mission categories A, B, and C in accordance with the RFP and, more broadly, section
   4   2273(b). The Agency’s treatment of common components was also proper; these
   5   components were not forbidden by statute or the RFP, and the Agency concluded that
   6   awarding developmental agreements for vehicles that used such components was
   7   appropriate and risks were mitigated. U.S. Opp’n at 37-41; U.S. Surreply at 5-6.
   8         Third, the Agency’s decision was consistent with the requirement to cease using
   9   Russian rocket engines by 2022. SpaceX has not alleged that the Agency has actually
  10   violated that provision, and the Air Force’s decisions about schedule risk were
  11   reasonable and entitled to deference. U.S. Opp’n at 41-43; U.S. Surreply at 6.
  12         Fourth, the Agency did not violate FY 2016 NDAA 1608, which required that
  13   the EELV program provide “procedures for fair competition.” While these provisions
  14   are not even mentioned in the argument section of SpaceX’s brief, see Pl.’s Mot at
  15   17-35, the Agency’s procedures meet these basic statutory requirements and its cost
  16   evaluations were reasonable, see U.S. Opp’n at 26-35; U.S. Surreply at 11-14.
  17         Fifth, the Agency did not violate 10 U.S.C. § 2371b’s “competitive procedure
  18   mandate.” Rather it held a fair competition, and if SpaceX thought the procedures
  19   unfair, it should have challenged them before submitting its proposal, as required. In
  20   any event, the Agency’s cost, risk, and schedule determinations were reasonable.
  21         2) The Government argues that the Agency neither encouraged nor
       discouraged any particular solution and offerors were responsible for submitting the
  22   most competitive bid in accordance with the RFP requirements. (U.S. Opp'n 17 n.6,
       ECF No. 177.) However, Plaintiff appears to argue that the Agency treated Category
  23   C solutions that did not rely on existing payload processing procedures as riskier per
       se. (Pl.'s Reply 19, ECF No. 182.)
  24
                   a) Government only (two pages) (due to Plaintiff by July 8, 2020):
  25   Did the Agency treat solutions that did not rely on existing payload processing
       procedures as riskier per se? Why did the Agency not specify in the RFP that offerors
  26   who used their own facilities for payload processing may incur a higher risk rating?
  27         Response: The Agency did not treat solutions that did not rely on existing
  28   payload processing procedures as riskier per se. Rather, the RFP set out specific
                                             -4-
Case
  Case
     2:19-cv-07927-ODW-GJS
       2:19-cv-07927-ODW-GJSDocument
                              Document
                                     211
                                       210Filed
                                            (Ex Parte)
                                                08/13/20Filed
                                                           Page
                                                              07/17/20
                                                                7 of 32 Page
                                                                         Page7ID
                                                                               of#:3201
                                                                                  32
                                  Page ID #:3169


   1   technical requirements that the proposed systems must satisfy, including that the
   2   offeror must demonstrate “[t]he ability of the launch system to meet the payload
   3   orientation requirement in SPRD 3.2.7.” Tab 38, 1269. The RFP further stated that
   4   the Agency would assess technical risk based on the proposals’ potential “to cause
   5   disruption of schedule, increased cost or degradation of performance.” Tab 38, 1282.
   6   That was the basis for the Agency’s rating: SpaceX’s proposal was not assessed as
   7   riskier because it did not use existing payload procedures; it was assessed as riskier
   8   because the Agency’s independent, rigorous assessment determined that the particular
   9   procedures SpaceX proposed “introduce[d] risk” to critical, billion-dollar national
  10   security payloads in a way that was “likely to cause significant disruption of schedule,
  11   increased cost, or degradation of performance.” Tab 132, 41586; U.S. Opp’n, at 16-
  12   18, ECF No. 177. In other words, the issue was that SpaceX’s proposed procedures
  13   insufficiently mitigated a number of risks, including that their payload handling
  14   approach required either costly facility changes or extra spacecraft movement steps
  15   that increased the risk of damaging delicate spacecraft. Id.
  16         The RFP specified the general requirements that each proposal must satisfy, see
  17   Tab 38, 1282-84, as well as the general criteria that would be applied to evaluate those
  18   requirements, id. 1281-82. The RFP did not set out, in advance, every single risk with
  19   which potential approaches could be assessed, as such a requirement would be
  20   incompatible with the purpose of an RFP. The LSA awards were issued pursuant to
  21   the Air Force’s Other Transaction Authority, 10 U.S.C. § 2371b, which are explicitly
  22   for prototypes. The Air Force was soliciting new and innovative systems: it could not
  23   prejudge the risks of those proposals in the abstract before it saw the specific technical
  24   proposals the offerors advanced. Nor is there a requirement that it do so. Indeed,
  25   RFPs in the procurement context generally do not do so: “[a]lthough solicitations
  26   must provide sufficient information to enable offerors to compete intelligently and on
  27   an equal basis, they are not required to disclose the government cost estimate or the
  28   precise details of the proposed evaluative process.” QualMed, Inc., 73 Comp. Gen.
                                               -5-
Case
  Case
     2:19-cv-07927-ODW-GJS
       2:19-cv-07927-ODW-GJSDocument
                              Document
                                     211
                                       210Filed
                                            (Ex Parte)
                                                08/13/20Filed
                                                           Page
                                                              07/17/20
                                                                8 of 32 Page
                                                                         Page8ID
                                                                               of#:3202
                                                                                  32
                                  Page ID #:3170


   1   235 (1994); see also Iron Bow Techs. Inc. v. United States, 133 Fed. Cl. 764 (2017)
   2   (“Government agencies need not ‘spoon-feed’ an offeror as to each and every item
   3   that must be revised, added, or otherwise addressed to improve a proposal”).
   4         The Air Force did, however, provide SpaceX information about the risks the
   5   government assessed in SpaceX’s approach.           The RFP set out a process for
   6   agreement-by-negotiation, in which the Air Force and the offerors specifically
   7   negotiated over the proposal before it was finally submitted. See Tab 38, 1285. As
   8   part of these negotiations, SpaceX was explicitly informed that the Air Force judged
   9   that its payload processing approach “increases the risk of cost increases, schedule
  10   delays and performance degradation,” Tab 108, 31838, and that if SpaceX’s
  11   “response during negotiations remains in the Final Proposal, this significant weakness
  12   would remain,” Tab 119d, 35186. SpaceX was on notice about the Government’s
  13   concern, and how the Government would assess that concern, and had the opportunity
  14   to change their proposal to mitigate that risk (or otherwise convince the Air Force that
  15   it was mistaken in its assessment). SpaceX failed to do so – but this failure stems
  16   from the nature of its particular proposal, not because it was unaware of the Air
  17   Force’s considerations.
  18               b) Plaintiff only (two pages) (due to Defendants by July 14, 2020):
       Respond to the Government's answer.
  19
  20         Response: The evaluation record belies Defendant's response.            SpaceX's
  21   launch solution meets all eight EELV Approach criteria. (Tab 132 at 41580 ("The
  22   Offeror's proposed approach meets this element with two strengths"), 41583 ("The
  23   Offeror's development and qualification approach meets this requirement"), 41585
  24   (same), 41587 ("The Offeror's proposed approach meets this element with one
  25   strength"), 41589 ("The Offeror's development and qualification approach meets this
  26   requirement"), 41590 ("The Offeror's proposed approach meets this element with one
  27   strength"), 41591 (same), 41592 ("The Offeror's development and qualification
  28   approach meets this requirement").) SMC, nevertheless, assessed risk to SpaceX's
                                            -6-
Case
  Case
     2:19-cv-07927-ODW-GJS
       2:19-cv-07927-ODW-GJSDocument
                              Document
                                     211
                                       210Filed
                                            (Ex Parte)
                                                08/13/20Filed
                                                           Page
                                                              07/17/20
                                                                9 of 32 Page
                                                                         Page9ID
                                                                               of#:3203
                                                                                  32
                                  Page ID #:3171


   1   Category C solution because SpaceX proposed to meet the Category C requirements
   2   with SpaceX's own facilities for payload processing (which would also service
   3   commercial payloads) and not the "specifically-designed and tailored Government
   4   facilities" that SMC had always used. (Compare Tab 123 39775 ("
   5
   6
   7
   8
   9                                         .") with id. at 41595 ("Therefore, while meeting
  10   the Government’s requirements, the Offeror’s approach requires a tailored
  11   integration approach that is unique to only this Offeror. Because the intent of LSA
  12   is for the Offeror to develop a prototype that is a complete launch system, under the
  13   Offeror's approach the launch system is not complete and capable of executing the
  14   Government's missions without these changes in CONOPS, processing, and
  15   infrastructure for the East Coast.") (emphasis added).) SMC's evaluation contravenes
  16   Congress's direction and the RFP mandates to invest in, and leverage, commercial
  17   solutions. FY 2018 NDAA, Pub. L. No. 115-91, § 1605; Tab 38 at 1260, 1285; Tab
  18   2 at 109 (commercially viable launch system is vital).
  19         Defendant's reliance on SMC's discussions with SpaceX is also misplaced.
  20   First, negotiations do not permit SMC to deviate from the stated criteria. Cf. 48 C.F.R.
  21   § 15.306(d)(2) ("The primary objective of discussions is to maximize the
  22   Government’s ability to obtain best value, based on the requirement and the
  23   evaluation factors set forth in the solicitation.") (emphasis added). Second, the
  24   discussions expose the risk evaluation as a moving target. In its early July 2018
  25   exchanges with SpaceX, SMC noted "potential changes to CONOPS" as a weakness
  26   that could be overcome with close monitoring. (Tab 108 at 31838.) Thereafter, on
  27   September 10, 2018, with the request for final proposals within seven days, SMC
  28   raised a concern that SpaceX's proposed CONOPS approach would require SMC to
                                             -7-
Case
 Case2:19-cv-07927-ODW-GJS
      2:19-cv-07927-ODW-GJS Document
                             Document210
                                      211(ExFiled
                                             Parte)
                                                  08/13/20
                                                      Filed 07/17/20
                                                            Page 10 ofPage
                                                                       32 Page
                                                                           10 of 32
                                                                                 ID
                                Page#:3204
                                     ID #:3172


 1    supply ground support equipment, tooling, etc. (Tab 119d at 35186.) To resolve the
 2    noted concern, SpaceX proposed to supply all BFR-unique ground support equipment
 3    and specified that "these BFR CONOPS do not require special tooling from the
 4    customer." (Tab 123 at 39776.) In the final evaluation, SMC ignored SpaceX's
 5    resolution, and found that without adopting and using SMC's current Category C
 6    CONOPs facilities and procedures, SpaceX's fully compliant launch system was not
 7    complete, which drove "a High risk rating." (Tab 132 at 41595.)
 8          In sum, Congress and the RFP mandated that SMC leverage commercial
 9    solutions. Yet, SMC declared SpaceX "not complete" because SpaceX proposed to
10    build and use a facility that could handle both NSS payloads (all categories) and
11    commercial payloads.      Under a fair competition, if SMC deemed government
12    CONOPs and facilities required for a complete system, SMC had an obligation to
13    amend the RFP.
14           3) Plaintiff argues that the Agency deviated from the RFP in evaluating
      Plaintiff's Category C Polar 2 solution. (Mot. 30.)
15
                   a) Government only (two pages) (due to Plaintiff by July 8, 2020): In
16    deciding to allow east coast launches for the Polar 2 mission, did the Agency take into
      consideration that solutions proposing east coast launches may be more expensive
17    and create schedule risks? Why did the Agency not specify in the RFP that offerors
      who proposed east coast launches for the Polar 2 mission might incur a higher risk
18    rating?
19          Response: The Agency had initially determined that “a west coast launch
20    solution for Category C missions” was a mission requirement. Tab 37, 1252. In
21    March 2018, it revaluated that position, determining that because polar launches from
22    the east coast were technically possible, it would not require west coast launches. The
23    Agency stated that “[t]he fact that a pathway to Polar orbit is possible from [the east
24    coast] is a new approach, and only takes into account the safety of life and property
25    aspects of space launch.” Tab 37, 1252-53. The Agency therefore announced that
26    “[t]he Government will evaluate each offeror’s specific approach, make an integrated
27    assessment, and assign an appropriate risk rating under the Schedule Factor.” Id. at
28    1253. Thus, the Agency was neutral on whether east or west coast launches were
                                          -8-
Case
 Case2:19-cv-07927-ODW-GJS
      2:19-cv-07927-ODW-GJS Document
                             Document210
                                      211(ExFiled
                                             Parte)
                                                  08/13/20
                                                      Filed 07/17/20
                                                            Page 11 ofPage
                                                                       32 Page
                                                                           11 of 32
                                                                                 ID
                                Page#:3205
                                     ID #:3173


 1    better in any specific context, until it had the opportunity to perform a full assessment
 2    of the offerer’s specific approach.
 3          Accordingly, the Agency’s decision to allow east coast Category C launches
 4    was based on whether these launches could satisfy the Agency’s technical
 5    requirements. This was appropriate – the point of the RFP is to inform offerors which
 6    requirements are necessary to satisfy the Government’s national security objectives,
 7    and then to let the individual offerors structure their proposals to maximize innovation
 8    while minimizing potential risk and cost. Tab 38, 1282.
 9          For that reason, the RFP did not specify that east coast Category C launches
10    might incur a higher risk rating – that is not the point of the RFP. Rather, as discussed
11    in Question 2, the RFP does not and cannot detail how every proposal’s risk will be
12    assessed in advance: it specifies the requirements and the principles by which those
13    requirements will be assessed (including risk and cost).
14          Moreover, SpaceX was well-aware of the Agency’s concerns with its proposed
15    approach, and SpaceX had the opportunity to update or alter its proposal in any way
16    it deemed necessary in response to that feedback. As part of the negotiation process
17    set out in the RFP, see Tab 38, 1285, the Government explicitly stated in May 2018,
18    well before SpaceX finalized its proposal, that it had concerns with the fact that
19    SpaceX’s approach “requires the Government to relocate mission specific Polar 2
20    processing capabilities to the East Coast.” Tab 92, 29528. SpaceX did not address
21    that concern, id. 29529, though it could have proposed ways of mitigating that risk or
22    explained why such infrastructure was not necessary. Indeed, SpaceX mitigated other
23    risks that the Air Force had identified, such as the overflight risk of its Polar 2 plan,
24    showing it was certainly capable of responding to the Air Force’s concerns. E.g., Tab
25    108, 31830. SpaceX was then again told in July 2018, before it submitted its final
26    proposal, that its “approach relies upon launching Polar 2 flights from the East Coast
27    which would necessitate relocation of critical Government infrastructure for mission
28    processing to the East Coast, driving additional cost and schedule impacts to the
                                            -9-
Case
 Case2:19-cv-07927-ODW-GJS
      2:19-cv-07927-ODW-GJS Document
                             Document210
                                      211(ExFiled
                                             Parte)
                                                  08/13/20
                                                      Filed 07/17/20
                                                            Page 12 ofPage
                                                                       32 Page
                                                                           12 of 32
                                                                                 ID
                                Page#:3206
                                     ID #:3174


 1    Government.” Tab 108, 31839. SpaceX did not address that concern. Finally, in
 2    September 2018 –before it submitted its final proposal – SpaceX was again told that
 3    this approach drove cost and schedule risk. Tab 119d, 35185. SpaceX again did not
 4    address that concern.
 5          Accordingly, while the RFP appropriately did not specify how east coast
 6    launches could add risk in a general sense, because that was impossible to say as a
 7    general matter without making an assessment of SpaceX’s proposal, the negotiation
 8    process established by that RFP conveyed that SpaceX’s specific proposal was risky,
 9    explained why, and gave the company repeated opportunities to mitigate that risk.
10    SpaceX’s failure to avail itself of that opportunity does not constitute arbitrary or
11    capricious behavior on the part of the Agency.
12                b) Plaintiff only (two pages) (due to Defendants by July 14, 2020):
      Respond to the Government's answer.
13
14          Response: Defendant's response evidences that SMC merely changed the use
15    of "a west coast launch solution for Category C missions" from an express
16    requirement to and unspoken requirement: "In March 2018, it [SMC] reevaluated
17    that position, determining that because polar launches from the east coast were
18    technically possible, it would not require west coast launches." Stated otherwise,
19    SMC decided it would not prohibit the solution; instead (at some later point) SMC
20    determined the approach prohibitively risky from an infrastructure cost perspective,
21    without notice.
22          The record establishes that SMC had no concern about SpaceX's ability to
23    launch the Polar 2 missions from the East Coast. (Tab 132 at 41588.) Instead, SMC
24    assessed a high risk to SpaceX's proposal because an East Coast launch (regardless of
25    which company performed the mission) created the possibility that SMC may require
26    additional infrastructure on the East Coast. (Id. at 41595-96, 41621.) To hold a fair
27    competition, SMC should not have revised the RFP if SMC deemed the potential for
28    additional East Coast infrastructure costs too risky for investment.
                                              - 10 -
Case
 Case2:19-cv-07927-ODW-GJS
      2:19-cv-07927-ODW-GJS Document
                             Document210
                                      211(ExFiled
                                             Parte)
                                                  08/13/20
                                                      Filed 07/17/20
                                                            Page 13 ofPage
                                                                       32 Page
                                                                           13 of 32
                                                                                 ID
                                Page#:3207
                                     ID #:3175


 1            Moreover, SMC mischaracterizes SpaceX's efforts to address the concerns
 2    (however unfounded) that SMC raised in discussions. For instance, to address the
 3    cost concern, SpaceX's explained that it did not need additional government
 4    infrastructure: "
 5
 6
 7
 8
 9
10
11
12
13                                                    ." (Tab 123 at 39780.) SMC failed to
14    credit this approach or the dual use facility (commercial and government).
15            SMC's risk assessment also ignores SpaceX's basing study, which evidences
16    SpaceX's commitment to work collaboratively with SMC to find the optimal launch
17    location, including specifically the Western Range. SpaceX proposed to "complete a
18    basing study, with Government participation, to determine the optimal location" for
19    the Starship's launch facility. (Tab 123 at 39987 (emphasis added).) "Successful
20    completion of the study will require Government input into a business-case analysis
21    weighing NSS requirements with launch site costs" and SpaceX's commercial launch
22    strategy, and will include expressly "Launch from the Western Range." (Id. (emphasis
23    added). SpaceX committed to "ensure satisfaction of NSS requirements." (Id.) Thus,
24    no risk existed in any event as SpaceX committed to launch from the Western Range,
25    if necessary. Indeed, SpaceX already is a primary Western Range tenant. (E.g., Tab
26    123 at 397761 ("SpaceX already launches routinely from the Eastern and Western
27    Ranges") id. at 39762 ("SpaceX's Cape Canaveral and Vandenberg Air Force Base
28    facilities....").)
                                             - 11 -
Case
 Case2:19-cv-07927-ODW-GJS
      2:19-cv-07927-ODW-GJS Document
                             Document210
                                      211(ExFiled
                                             Parte)
                                                  08/13/20
                                                      Filed 07/17/20
                                                            Page 14 ofPage
                                                                       32 Page
                                                                           14 of 32
                                                                                 ID
                                Page#:3208
                                     ID #:3176


 1           4) If the Court finds that the Agency violated federal law or acted arbitrarily
      and capriciously with respect to only some of its evaluations, can the Court remand
 2    back to the Agency to: (a) Redo only parts of the LSA competition (e.g., only
      Category C*)? (b) Redo only its evaluation of some of the competitors (e.g., only
 3    ULA and SpaceX as to Category C*)? (*These are only examples. The Court does
      not want the Parties to address these specific scenarios. Rather, the Parties should
 4    focus their responses on the question in general.)
 5                a) Plaintiff only (two pages) (due to Defendants by July 8, 2020):
      Respond to (a) and (b).
 6
 7          Response: If the Court finds SMC violated federal law or acted arbitrarily and
 8    capriciously, under 5 U.S.C. § 706, the Court "shall … hold unlawful and set aside"
 9    the final award decision, and remand to SMC to take corrective action. Innovation
10    Law Lab v. Wolf, 951 F.3d 1073, 1094 (9th Cir. 2020) (enjoining Department of
11    Homeland Security: "in a case where § 706(2)(A) applies, there is a statutory
12    directive. . . to 'set aside' any unlawful agency action.'"). Moreover, "Supreme Court
13    precedent reveals that, when federal statutes are violated, the test for determining if
14    equitable relief is appropriate is whether an injunction is necessary to effectuate the
15    congressional purpose behind the statute." Biodiversity Legal Found. v. Badgley, 309
16    F.3d 1166, 1177 (9th Cir. 2002) (citing TVA v. Hill, 437 U.S. 153, 194 (1978)). Here,
17    effectuating Congress’ intent requires the issuance of an injunction of the current
18    awards.
19         Beyond the need to set aside the unlawful agency action (i.e., the final source
20    selection decision and resulting awards), the Court may tailor the relief to fit its
21    findings. Irvin Indus. Canada, Ltd. v. United States, 924 F.3d 1068 (D.C. Cir. 1990)
22    (reversing district court judgment with instruction to require the agency to issue a new
23    solicitation); Ulstein Maritime, Ltd. v. United States, 833 F.2d 1052, 1059 (1st Cir.
24    1987) (setting aside award, finding awardee ineligible, and directing agency to
25    "review the remaining bids and award the contract to one of the remaining bidders");
26    Choctaw Mfg., Co., Inc. v. United States, 761 F.2d 609 (11th Cir. 1985) (directing
27    award to protester); Superior Oil Co. v. Udall, 409 F.2d 1115 (D.C. Cir. 1963)
28    (upholding district court's order to issue a lease to plaintiff).
                                                - 12 -
Case
 Case2:19-cv-07927-ODW-GJS
      2:19-cv-07927-ODW-GJS Document
                             Document210
                                      211(ExFiled
                                             Parte)
                                                  08/13/20
                                                      Filed 07/17/20
                                                            Page 15 ofPage
                                                                       32 Page
                                                                           15 of 32
                                                                                 ID
                                Page#:3209
                                     ID #:3177


 1         Traditional bid protest tribunals, applying 28 U.S.C. § 1491(b)(4), also routinely
 2    enjoin awards resulting from improper or unlawful process and remand to the agency
 3    for corrective action. See Palantir USG, Inc. v. United States, 904 F.3d 980, 995
 4    (Fed. Cir. 2018) (enjoining award of military intelligence platform contract where
 5    Army violated Congressional commercial item directive: "Only after the Army has
 6    complied with 10 U.S.C. § 2377 should it proceed to award…."); ARxiUM, Inc. v.
 7    United States, 136 Fed. Cl. 188 (2018) (declaring award unlawful, and finding that
 8    injunction would promote public interest despite prospective harm claimed by Air
 9    Force); GTA Containers, Inc. v. United States, 103 Fed. Cl. 471 (2012) (same); 31
10    U.S.C. § 3554(b) (identifying bid protest relief Government Accountability Office
11    "shall recommend").
12         Here, in addition to setting aside the award decision (which will be rendered
13    obsolete by the corrective action), the Court may identify the issues SMC should
14    address as part of the corrective action. For instance, if SMC requires government
15    processes and facilities for Category C payload processing, then SMC should issue a
16    solicitation amendment and receive new proposals. But if SMC's needs have not
17    changed, SMC could correct that evaluation defects through a new evaluation and
18    award decision. If discussions with an offeror may be warranted, the "competitive
19    procedures" and "fair competition" requirements mandate that SMC give all offerors
20    the opportunity to submit revised proposals. The RFP also permits a fourth award.
21         Alternatively, the Court could issue a substantive ruling in SpaceX's favor and
22    direct the parties to ADR to propose a remedy to the Court within a proscribed period
23    (e.g., fourteen days) before the Court issues one. See Air Force FAR Supplement,
24    5333.214(b) (directing acquisition personnel to use ADR to resolve award
25    challenges). SpaceX has stated its willingness to use ADR since December 2018.
26
27
28
                                              - 13 -
Case
 Case2:19-cv-07927-ODW-GJS
      2:19-cv-07927-ODW-GJS Document
                             Document210
                                      211(ExFiled
                                             Parte)
                                                  08/13/20
                                                      Filed 07/17/20
                                                            Page 16 ofPage
                                                                       32 Page
                                                                           16 of 32
                                                                                 ID
                                Page#:3210
                                     ID #:3178


 1                 b) Defendants (three pages for all Defendants combined) (due to
      Plaintiff by July 14, 2020): Respond to Plaintiff's answers. Defendants shall
 2    coordinate their responses to avoid duplication.
 3          Response: If this Court finds that part of the Agency’s evaluation violated the
 4    APA, and that this error caused SpaceX prejudice, it should remand to the Agency for
 5    further proceedings consistent with its opinion. In light of the disruption that would
 6    result from vacatur, see infra Question 5, it should not vacate the awards, at least not
 7    without further briefing. Nor should it issue specific relief, or otherwise specify the
 8    Agency’s conduct post-remand, as such relief is beyond the scope of an APA
 9    challenge.
10         To obtain APA relief, SpaceX must show that it was harmed by any Agency
11    error. See, e.g., City of Sausalito v. O’Neill, 386 F.3d 1186, 1220 (9th Cir. 2004);
12    Rybachek v. EPA, 904 F.2d 1276, 1295 (9th Cir. 1990). If this Court identifies a
13    prejudicial error on the part of the Agency, it should identify that error (noting, for
14    example, if that error implicates only a part of the Agency’s award analysis), and
15    remand for further proceedings. “If the record before the agency does not support the
16    agency action . . . the proper course, except in rare circumstances, is to remand to the
17    agency for additional investigation or explanation. The reviewing court is not
18    generally empowered to conduct a de novo inquiry into the matter being reviewed and
19    to reach its own conclusions based on such an inquiry.” Fla. Light & Power Co. v.
20    Lorian, 470 U.S. 729, 744 (1985). The Supreme Court has repeatedly re-emphasized
21    this holding, with respect to both questions of law and fact.      See INS v. Orlando
22    Ventura, 537 U.S. 12, 16 (2002) (a court “should remand a case to an agency for
23    decision of a matter that statutes place primarily in agency hands”); Gonzales v.
24    Thomas, 547 U.S. 183, 185 (2006) (remand rule applies to factual circumstances and
25    application of law to fact); Negusie v. Holder, 555 U.S. 511, 524-25 (2009) (same).
26          Because of the significant disruption caused by vacating the awards, this Court
27    should not vacate the awards upon remand, at least not without further briefing. The
28    Ninth Circuit does not require vacatur in the event that agency action is found to be
                                              - 14 -
Case
 Case2:19-cv-07927-ODW-GJS
      2:19-cv-07927-ODW-GJS Document
                             Document210
                                      211(ExFiled
                                             Parte)
                                                  08/13/20
                                                      Filed 07/17/20
                                                            Page 17 ofPage
                                                                       32 Page
                                                                           17 of 32
                                                                                 ID
                                Page#:3211
                                     ID #:3179


 1    improper. See, e.g., Nat’l Family Farm Coal v. EPA, 960 F.3d 1120 (9th Cir. 2020);
 2    Pollinator Stewardship Council v. EPA, 806 F.3d 520, 532 (9th Cir. 2015). “[C]ourts
 3    may decline to vacate agency decisions when vacatur would cause serious and
 4    irremediable harms that significantly outweigh the magnitude of the agency’s error.”
 5    League of Wilderness Defs./Blue Mountains Biodiversity Project v. U.S. Forest Serv.,
 6    No. 3:10-CV-01397-SI, 2012 WL 13042847, at *3 (D. Ore. Dec. 10, 2012). “Whether
 7    agency action should be vacated depends on how serious the agency’s errors are ‘and
 8    the disruptive consequences of an interim change that may itself be changed.’” Cal.
 9    Cmties. Against Toxics v. EPA, 688 F.3d 989, 994 (9th Cir. 2012) (quoting Allied-
10    Signal, Inc. v. U.S. NRC, 988 F.2d 1456, 150-51 (D.C. Cir. 1993)). Given the
11    magnitude of the consequences of vacatur in terms of time, money, and particularly
12    in terms of national security, infra Question 5, Defendants submit that vacatur is not
13    appropriate, at least before the parties can brief the seriousness of any error and,
14    importantly, the disruption caused by vacatur (including with declaration support).
15          Nor should this Court issue specific relief, as this Court’s power under the APA
16    is limited to vacating the agency decision (if necessary) and “remand[ing] for further
17    action consistent with its opinion.” Palisades Gen. Hosp. Inc. v. Leavitt, 426 F.3d
18    400, 403 (D.C. Cir. 2005); see also id. (“The district court had no jurisdiction [under
19    the APA] to order specific relief.”); Cty. of Los Angeles v. Shalala, 192 F.3d 1005,
20    1011 (D.C. Cir. 1999) (“Not only was it unnecessary for the court to retain jurisdiction
21    to devise a specific remedy for the Secretary to follow, but it was error to do so.”);
22    U.S. Opp’n at 43-45. To the extent courts have identified any exception to this
23    principle (and such an exception would be difficult to square with the APA’s text, and
24    the Supreme Court’s more recent case law discussed above), it is only for “exceptional
25    cases,” where there “simply is no possibility for a different result.” Sierra Club v.
26    U.S. EPA, 346 F.3d 955, 963 (9th Cir. 2003). That is not this case here: as even
27    SpaceX acknowledges, LSA awards involve a number of technical determinations
28
                                               - 15 -
Case
 Case2:19-cv-07927-ODW-GJS
      2:19-cv-07927-ODW-GJS Document
                             Document210
                                      211(ExFiled
                                             Parte)
                                                  08/13/20
                                                      Filed 07/17/20
                                                            Page 18 ofPage
                                                                       32 Page
                                                                           18 of 32
                                                                                 ID
                                Page#:3212
                                     ID #:3180


 1    that require agency judgment; with any number of potential scenarios that could occur
 2    during a hypothetical remand, there is no outcome that could justify directed relief.
 3          Because the remedy for a claim brought under 5 U.S.C. § 706(2) is limited to
 4    “hold[ing] unlawful and set[ting] aside agency action,” SpaceX’s contention that this
 5    “Court may tailor the relief to fit its findings,” supra, is wrong. Indeed, none of the
 6    cases it cites support that contention. Irving Indus. Canada, Ltd. v. United States, 924
 7    F.2d 1068 (D.C. Cir. 1990) merely remanded for the agency to comply with the law,
 8    without directing a specific result—the usual result in an APA case; Ulstein Maritime,
 9    Ltd. v. United States, 833 F.2d 1052 (1st Cir. 1987) remanded for the agency to award
10    a contract to one of the bidders, without specifying which, and even then only in a
11    sealed-bid procurement context distinct from the discretionary award at issue here;
12    while Choctaw Manufacturing Co. v. United States, 761 F.2d 609, 621 (11th Cir.
13    1985); and Superior Oil Co. v. Udall, 409 F.2d 1115, 1121 (D.C. Cir. 1963), awarded
14    a lease or a contract to a losing bidder only after there is a showing that the company
15    “would have been awarded” the bid. Indeed, even if these out-of-circuit cases remain
16    persuasive in light of the Supreme Court’s current remand precedent, this is not a case
17    where the record dictates only one contractual outcome. See, e.g., Scanwell Lab., Inc.
18    v. Shaffer, 424 F.2d 859, 869 (D.C. Cir. 1970) (“It is indisputable that the ultimate
19    grant of a contract must be left to the discretion of a government agency; the courts
20    will not make contracts for the parties.”). As to the bid protest cases cited by SpaceX,
21    they simply hold that a court should vacate and remand improper awards, not that it
22    should direct the result or micromanage the award process on remand. Courts also
23    have presumptively broader remedial powers under the Tucker Act (for procurement
24    bid protests) than the APA. Compare 28 U.S.C. § 1491(b)(2), with 5 U.S.C. § 706(2).
25          Accordingly, while SpaceX suggests certain outcomes that the agency can
26    implement in the event of a remand (including allowing the submission of revised
27    proposals or issuing a solicitation amendment), under the APA, it is the Agency, not
28    SpaceX (or the Court) that should decide how best to proceed. The APA does not
                                            - 16 -
Case
 Case2:19-cv-07927-ODW-GJS
      2:19-cv-07927-ODW-GJS Document
                             Document210
                                      211(ExFiled
                                             Parte)
                                                  08/13/20
                                                      Filed 07/17/20
                                                            Page 19 ofPage
                                                                       32 Page
                                                                           19 of 32
                                                                                 ID
                                Page#:3213
                                     ID #:3181


 1    provide jurisdiction compelling specific relief (through ADR or otherwise), nor does
 2    it contemplate a role for the plaintiff in determining the agency’s conduct on remand.
 3         5) How disruptive, in terms of time and money, would it be for the
      Government and Intervenors if the Court remanded the competition back to the
 4    Agency for additional consideration?
 5                 a) Defendants (one page for each Defendant) (due to Plaintiff by
      July 8, 2020): Respond.
 6
 7          Government Response:         Remand could delay critical national security
 8    missions and result in substantial costs, though the extent of disruption depends on
 9    whether the Court vacates the LSAs. The LSAs supports technological development
10    as a precursor to Phase 2 award. U.S. Opp’n at 5. At least one Phase 2 will go to an
11    offeror that received an LSA.
12         If the Court vacates the LSA awards before the Phase 2 contracts are awarded,
13    the Agency could ask Phase 2 offerors to update their proposals, as several were
14    prepared while expecting to receive LSA money. This could delay the Phase 2 award.
15    If the Court vacates the LSA after Phase 2 contracts are awarded, the LSA offeror(s)
16    that would have been awarded Phase 2 expecting hundreds of millions of federal LSA
17    dollars would face serious shortfalls as that funding vanishes. That unplanned deficit
18    could delay these launch systems, as development premised on that funding falters.
19          Delay of Phase 2 could disrupt the readiness of these new vehicles, which are
20    expected to launch sensitive national security payloads within the next five years.
21    This could frustrate the assured access to space policy, and a delay of launching
22    sensitive national security assets could harm national security. The Agency would
23    also need to explore alternatives to launch these critical payloads, which would be
24    expensive to procure and potentially impractical because viable launch alternatives
25    may not exist, particularly for Category C. Vacatur could thus potentially drive
26    hundreds of millions of dollars in extra costs and delay launches by months or years.
27          Even remand without vacatur would also be disruptive, as it would pull limited
28    Government experts from launch operations and development projects to revisit their
                                           - 17 -
Case
 Case2:19-cv-07927-ODW-GJS
      2:19-cv-07927-ODW-GJS Document
                             Document210
                                      211(ExFiled
                                             Parte)
                                                  08/13/20
                                                      Filed 07/17/20
                                                            Page 20 ofPage
                                                                       32 Page
                                                                           20 of 32
                                                                                 ID
                                Page#:3214
                                     ID #:3182


 1    LSA analysis, which could cost between $766,000 and $4.6 million and take between
 2    3 and 18 months, depending on the scope of a remand. If the Court determines that
 3    remand is appropriate, the Agency requests the opportunity to supplement this
 4    answer, including with a declaration. See U.S. Opp’n at 44-45.
 5          Blue Origin Response:        Remand, regardless of the outcome, would be
 6    tremendously disruptive to Blue Origin in both the LSA and Phase 2 Launch Services
 7    Procurement (LSP) competition. Remand would interfere with New Glenn launch
 8    system certification and halt build out of infrastructure required to meet requirements
 9    in the Phase 2 LSP acquisition. This infrastructure—and other aspects which
10    otherwise are not needed for the commercial launch market—are included in Blue
11    Origin’s pending LSP proposal, and costs to develop them are included under the
12    terms of the LSA cost-share provisions. Should a remand occur, these activities and
13    associated milestone payments would be uncertain; thus the costs and added technical
14    uncertainty would materially alter Blue Origin’s LSP proposal. Further, Blue Origin
15    and the Air Force conduct extensive technical information exchanges, as agreed-to in
16    the LSA, to provide insight for the Air Force to certify the New Glenn launch system
17    and BE-4 engines for National Security Space missions. A remand would cause the
18    cessation of all such communications and halt the progress of certification of the New
19    Glenn launch system.
20          If remand results in reversal of the LSA awards, the harms increase
21    exponentially. To date, while Blue Origin has received                              in
22    Government funding, it has spent well                    of its own money to develop
23    the New Glenn launch system, much of which was spent to incorporate Government-
24    specific requirements such as an enlarged second stage and vertical integration
25    capability. Blue Origin spent these sums in reliance on the LSA awards and need not
26    have spent these amounts to meet the requirements of commercial launch customers.
27    Given the huge investment of time and money over the last 22 months since award,
28    the New Glenn’s design cannot now be altered to omit government requirements.
                                         - 18 -
Case
 Case2:19-cv-07927-ODW-GJS
      2:19-cv-07927-ODW-GJS Document
                             Document210
                                      211(ExFiled
                                             Parte)
                                                  08/13/20
                                                      Filed 07/17/20
                                                            Page 21 ofPage
                                                                       32 Page
                                                                           21 of 32
                                                                                 ID
                                Page#:3215
                                     ID #:3183


 1    Were its LSA award to be cancelled, Blue Origin would be
 2                                                               . Moreover, due to LSA
 3    directed activities, Blue Origin has been offering and contracting to commercial
 4    customers a New Glenn launch vehicle design heavily influenced by Government
 5    LSA requirements. Abrupt cancellation of the contract would cause unconscionable
 6    harm.
 7            ULA Response: Any remand and vacatur at this late stage would substantially
 8    disrupt the penultimate step in the Air Force’s five-year strategy to develop next
 9    generation launch vehicles to carry out time-sensitive national security space
10    launches. (RFP, Tab 38, 1260.) The Air Force grounded its acquisition strategy on the
11    LSA awards and uninterrupted LSA development in support of the upcoming Phase
12    2 missions. (RFP, Tab 38, 1260.) Through an LSA award for Vulcan’s development
13    almost two years ago, the Air Force committed to fund nearly half of this development
14    effort (LSA, Tab 140, 42319), and the combined ULA/Air Force investment in
15    Vulcan is already                                  . ULA has relied on and budgeted
16    that funding, and removal of future LSA funds would create a shortfall of
17                          just as ULA is performing critical, highly technical work
18
19               (ULS Proposal, Tab 120, 35264, 35293, 35309), including upcoming
20    certification launches, in order to meet the Air Force’s April 2022 capability
21    requirement. (RFP, Tab 38, 1284.)
22            Therefore, even if the Air Force were deemed to have engaged in unlawful or
23    arbitrary conduct (which, respectfully, the record does not support), vacating the
24    LSAs or discontinuing LSA funding during any remand is not warranted. With the
25    Phase 2 award imminent, remand and vacatur would be highly disruptive to launch
26    vehicle development by one or both Phase 2 awardees, because any remand could not
27    be promptly resolved (owing to the fact SpaceX has “fundamentally changed”
28    Starship’s design (see Govt. Reply Br., 44)), and it would take months for the Air
                                            - 19 -
Case
 Case2:19-cv-07927-ODW-GJS
      2:19-cv-07927-ODW-GJS Document
                             Document210
                                      211(ExFiled
                                             Parte)
                                                  08/13/20
                                                      Filed 07/17/20
                                                            Page 22 ofPage
                                                                       32 Page
                                                                           22 of 32
                                                                                 ID
                                Page#:3216
                                     ID #:3184


 1    Force to solicit and evaluate new proposals. This prolonged disruption jeopardizes
 2    the April 2022 Category A/B date, inhibits timely development of Category C
 3    solutions (for which there will soon be no alternative), and undermines the national
 4    policy of assured access to space – i.e., the very goals the LSA seeks to achieve. Cf.
 5    Cal. Comtys. Against Toxics v. EPA, 688 F.3d 989, 993-94 (9th Cir. 2012).
 6           Orbital Response: Remand to the Agency at this late date, 21 months into
 7    performance of the LSAs, would fundamentally disrupt this national security space
 8    launch development program—a program that, by direction of Congress, must
 9    achieve space launches by 2022. A lot has changed in the almost two years since
10    award: the three successful LSA contractors have materially advanced their designs,
11    while SpaceX has apparently abandoned its originally proposed Starship vehicle and
12    would substitute a different rocket (Falcon Heavy) for Category C missions. See
13    Stephen Clark, “SpaceX Drawing Up Plans for Mobile Gantry at Launch Pad 39A,”
14    Spaceflight Now (Jan. 3, 2020), https://spaceflightnow.com/2020/01/03/spacex-
15    drawing-up-plans-for-mobile-gantry-at-launch-pad-39a/. Remand would require the
16    Air Force to stop performance on all LSAs and solicit revised proposals based on
17    these changed circumstances. The Agency’s reevaluation could consume another full
18    year. Meanwhile, the Air Force’s planned Phase 2 LSP awards needed to fulfill
19    Congress’s 2022 launch mandate—expected THIS month—would have to be
20    deferred indefinitely.
21           This disruption would have severe financial effects. As of January 2020, the
22    Air Force invested                in Orbital’s LSA alone, and                  in the
23    OmegA launch system. See Orbital Resp., Exh. A, Laidley Decl. ¶ 12, ECF No. 178.
24    Orbital invested             under its LSA, and                overall in the OmegA
25    system. Id. Since January, Orbital has achieved further LSA performance milestones
26    at additional shared investment. These investments in the OmegA system cannot
27    simply transfer to other programs; they would be lost. Furthermore, Orbital has more
28    than     employees working on the OmegA system, many of whom possess unique
                                         - 20 -
Case
 Case2:19-cv-07927-ODW-GJS
      2:19-cv-07927-ODW-GJS Document
                             Document210
                                      211(ExFiled
                                             Parte)
                                                  08/13/20
                                                      Filed 07/17/20
                                                            Page 23 ofPage
                                                                       32 Page
                                                                           23 of 32
                                                                                 ID
                                Page#:3217
                                     ID #:3185


 1    technical expertise. Remand and the resulting interruption of LSA performance would
 2    require Orbital to layoff many of these specialized professionals, leaving Orbital
 3    short-handed when the Air Force issues the new LSA award decision a year or so
 4    later. Id. ¶¶ 14-15. Thus, even if remand results in the same LSA awards, Orbital (and
 5    Blue Origin and ULA) would suffer severe economic harm.
 6               b) Plaintiff (three pages) (due to Defendants by July 14, 2020):
      Respond to Defendants' answers.
 7
 8          Response: Defendants' responses confirm the irreparable harm experienced
 9    by SpaceX (each of its Phase 2 competitors are relying on government investment
10    and insight to structure their launch solutions for the ongoing Phase 2 procurement
11    and beyond) and verify that the improper awards harm the public interest and threaten
12    national security. (ECF 170-1 at ¶¶ 47-51 (            Declaration outlining SpaceX
13    irreparable harm).) As noted throughout SpaceX's briefing, Congress recognized the
14    national security risks created by ULA's dependence on Russian rockets and
15    substantial taxpayer subsidies. Through multiple statutory provisions, Congress set
16    parameters for the challenged competition to overcome those threats and maintain
17    assured access to space. The unlawful and arbitrary awards to ULA and its providers
18    undermine Congress' objectives and violate the RFP.
19          There is one company in this competition fully certified and capable of
20    delivering cost effective, NSS launch services, on schedule, using American-made
21    rockets (SpaceX), and it did not get a contract to advance its latest technology which
22    promised even greater capabilities. (Tab 132 at 41580.) Only one company before
23    the Court competes effectively in the commercial market today, without which NSS
24    spaceflight becomes prohibitively expensive. Applying Congress' statutory direction
25    and overturning SMC's arbitrary evaluative conduct does not harm national security,
26    it supports national security. Moreover, the public interest requires compliance with
27    procurement law and competitive integrity.
28
                                              - 21 -
Case
 Case2:19-cv-07927-ODW-GJS
      2:19-cv-07927-ODW-GJS Document
                             Document210
                                      211(ExFiled
                                             Parte)
                                                  08/13/20
                                                      Filed 07/17/20
                                                            Page 24 ofPage
                                                                       32 Page
                                                                           24 of 32
                                                                                 ID
                                Page#:3218
                                     ID #:3186


 1         Defendant (despite multiple briefing opportunities) neither rebutted SpaceX's
 2    evidence of harm nor offered evidence of counterbalancing harm. Defendant's
 3    belated attempt to shield its actions under the guise of national security (still without
 4    even a declaration) necessarily fails. SMC does not operate above procurement law.
 5    Traditional protest tribunals routinely protect the procurement system and public
 6    interest by sustaining protests against Department of Defense ("DoD") procurements
 7    and providing meaningful remedies. This is so even in the largest and most significant
 8    DoD procurements. For instance, just a few months ago, the United States Court of
 9    Federal Claims enjoined the $10 billion Joint Enterprise Defense Infrastructure
10    ("JEDI") contract award based on an evaluation error. To borrow from the court:
11    "'There is an overriding public interest in preserving the integrity of the procurement
12    process'. . . The court does not find, under the present circumstances, that the benefits
13    of the JEDI program are so urgently needed that the court should not review the
14    process to ensure the integrity of the procurement." Amazon Web Servs., Inc. v.
15    United States, 147 Fed. Cl. 146 (2020); see also Sys. Application & Techs., Inc., v.
16    United States, 100 Fed. Cl. 687, 722 (2011), aff'd, 691 F.3d 1374 (Fed. Cir. 2012)
17    (issuing injunction in missile testing contract despite national security claims); GTA
18    Containers, Inc. v. United States, 103 Fed. Cl. 471, 493 (2012) (enjoining contract
19    despite national security claims and noting: "National defense and national security
20    concerns will be considered in tandem with concerns for the public interest and the
21    integrity of the procurement system….")         SMC's claims that Court action will
22    interfere with the Phase 2 competition likewise fail. (ECF 51 at 30 (government
23    stating the LSA and Phase 2 competitions are "not 'mutually dependent'").)
24         Intervenors' claims of harm further establish that the balance of harms tips
25    decisively in SpaceX's favor. The launch service agreements ("LSAs") are not
26    ordinary development contracts; they are partnership agreements that commit SMC
27    to work hand-in-glove with the awardees to craft the systems that SMC will purchase
28    for decades. (ECF 170-1 at ¶¶ 47-51.) No money damages can cure SpaceX's loss (or
                                             - 22 -
Case
 Case2:19-cv-07927-ODW-GJS
      2:19-cv-07927-ODW-GJS Document
                             Document210
                                      211(ExFiled
                                             Parte)
                                                  08/13/20
                                                      Filed 07/17/20
                                                            Page 25 ofPage
                                                                       32 Page
                                                                           25 of 32
                                                                                 ID
                                Page#:3219
                                     ID #:3187


 1    its competitors' undue gain). In fact, what Intervenors seek to protect is the wrongful
 2    by-product of holding contracts they did not lawfully win and receiving payments that
 3    they did not lawfully deserve. The improper LSA awards serve only to swell
 4    Intervenors' bottom-lines and confer an unfair advantage in the ongoing Phase 2
 5    competition and future launch service procurements. Moreover, Defendants cannot
 6    claim harm from an early cancellation of the LSAs. Each LSA provides SMC the
 7    right to terminate "for any reason". (See, e.g., Tab 138 at 41779.) Still further, each
 8    intervenor is a sophisticated contractor well aware that thousands of protests occur
 9    each year, many resulting in reopened competitions.                     U.S. Government
10    Accountability Office ("GAO") statistics show that, in 2019, 44% of procurement
11    challenges resulted in some form of corrective action. See GAO Bid Protest Annual
12    Report to Congress for Fiscal Year 2019 (Nov. 5, 2019).1 There is nothing extreme or
13    unusual about forums requiring agencies to conduct fair competitions and spend
14    taxpayer money as Congress required. Scanwell Laboratories, Inc. v. Shaffer, 424
15    F.2d 859 (D.C. Cir. 1970) (seminal APA bid protest case: "The public interest in
16    preventing the granting of contracts through arbitrary or capricious action can
17    properly be vindicated through a suit....but the suit itself is brought in the public
18    interest by one acting essentially as a 'private attorney general'").
19            Finally, SpaceX (as it continues to do today) repeatedly has attempted to resolve
20    this matter through alternative means, seeking to mitigate impact to the Agency and
21    the NSS program at each turn. Defendants should not benefit from a refusal to
22    consider more expeditious and flexible dispute resolution.
23             6)
                There is conflicting evidence on whether ULA proposed the       or
                    missions. (Compare Certified Administrative Record ("CAR") Tab
24    120, 35217–18 (stating that ULA is offering the
25    with id. Tab 120, 35255 (listing
                ).)
26
27
      1
28        Available at https://www.gao.gov/assets/710/702551.pdf.
                                                     - 23 -
Case
 Case2:19-cv-07927-ODW-GJS
      2:19-cv-07927-ODW-GJS Document
                             Document210
                                      211(ExFiled
                                             Parte)
                                                  08/13/20
                                                      Filed 07/17/20
                                                            Page 26 ofPage
                                                                       32 Page
                                                                           26 of 32
                                                                                 ID
                                Page#:3220
                                     ID #:3188


 1                 a) Government and ULA only (one page for both Defendants
      combined) (due to Plaintiff by July 8, 2020): Respond. These Defendants shall
 2    coordinate their responses to avoid duplication.
 3          Response: ULA proposed                                                         ,
 4    which it would evolve                                      . Thus, ULA proposed to
 5    develop its                       in two steps. ULA’s proposal states that
 6
 7                                                                                    ” Tab
 8    120, 35254 (emphasis added). ULA reiterated
 9                             in its proposal, including in a prominent graphic on page 5,
10    stating
11                  Id. at 35229; See also id. at 35189, 35229-30, 35254-55, 35279-81,
12    35286, 35306-07, 35227, 35254.                     , the second step, expands Vulcan’s
13    capabilities so it can
14                                                                                  . Id. at
15    35229-30, 35254-55, 35279-80, 35300, 35307.
16         This two-step development plan demonstrates there is no conflict between
17    ULA’s repeated statements that it offered
18                                                           and the few instances where the
19    proposal provided a high level general summary of each configuration’s capabilities,
20    including the glossary definition cited by the Court. See id. at 35217. ULA’s proposal
21    does not state that
22                              , but states instead that
23                                 is ready. The Air Force thus reasonably (and correctly)
24    found that ULA proposed
25       , as SpaceX alleges)—which ULA confirmed in formal, recorded discussions see
26    Tab 101, O5 on Initial Negotiations 8 Aug @ 1300 13:00-14:38—providing more
27
28
                                                - 24 -
Case
 Case2:19-cv-07927-ODW-GJS
      2:19-cv-07927-ODW-GJS Document
                             Document210
                                      211(ExFiled
                                             Parte)
                                                  08/13/20
                                                      Filed 07/17/20
                                                            Page 27 ofPage
                                                                       32 Page
                                                                           27 of 32
                                                                                 ID
                                Page#:3221
                                     ID #:3189


 1    than                                                                  need date. Tab
 2    132, at 41429, 41444, 41449, 41456-57, 41458-59; see Tab 38, 1284, 1288.
 3                b) Plaintiff (one page) (due to Defendants by July 14, 2020): Respond
      to Defendants' answers.
 4
 5           Response: Absent from Defendants' response is any citation to or discussion
 6    of ULA's schedule section in the final proposal – the final ULA offer post-
 7    discussions. The RFP requires each offeror to propose a schedule for the development
 8    of launch systems for Category A and B and a schedule for the development of launch
 9    systems for Category C, and to provide a "narrative that describes the assumptions,
10    methodology, and supporting data used to formulate the provided schedules. (Tab 38
11    at 1270-71.) The Schedule subfactor required SMC "to evaluate the Offeror's
12    schedule to determine the risk of delayed development for Launch system(s) capable
13    of launch Category C payloads to Polar 2 by 1 September 2025." (Id. at 1283.)
14           ULA's                                              states:
15                                               ." (Tab 120 at 35312.) Nothing in ULA's
16    schedule narrative or                  schedule itself contemplate
17                                                  . At best for ULA, its technical and
18    schedule proposals are contradictory.    Nevertheless, the RFP required SMC to
19    evaluate the proposed schedule under the Schedule subfactor and ULA's schedule
20    assumes                                                              . Thus, under a
21    reasonable and fair evaluation of ULA's schedule, SMC would have noted and
22    assigned risk to the fact that ULA proposed to complete
23
24              . (Compare Tab 120 at 35316 with Tab 38 at 1288.) By contrast, SpaceX
25    proposed to
26
27                                       . (Tab 150a at 43036; Tab 123 at 39380.) Yet,
28    SMC assigned SpaceX a Moderate risk rating, and the awarding official noted a
                                        - 25 -
Case
 Case2:19-cv-07927-ODW-GJS
      2:19-cv-07927-ODW-GJS Document
                             Document210
                                      211(ExFiled
                                             Parte)
                                                  08/13/20
                                                      Filed 07/17/20
                                                            Page 28 ofPage
                                                                       32 Page
                                                                           28 of 32
                                                                                 ID
                                Page#:3222
                                     ID #:3190


 1
 2                               . (Tab 136 at 41751.)
 3   Dated: July 17, 2020           ARNOLD & PORTER KAYE SCHOLER LLP
 4
                                    By: /s/ Craig A. Holman
 5                                      Craig A. Holman (admitted pro hac vice)
 6                                      Attorney for Plaintiff
                                        Space Exploration Technologies Corp.
 7
 8
 9                                  U.S. DEPARTMENT OF JUSTICE
10                                  DAVID M. MORRELL
                                    Deputy Assistant Attorney General
11                                  ANTHONY J. COPPOLINO
                                    Deputy Director, Federal Programs Branch
12                                  /s/ Joseph E. Borson
                                    JOSEPH E. BORSON
13                                  REBECCA CUTRI-KOHART
                                    Trial Attorneys, Civil Division, Federal Programs
14                                  Branch
15                                  Attorneys for Defendant
                                    United States of America
16
                                    BARNES AND THORNBURG LLP
17
18                                  By: /s/ Scott E. Pickens
                                        Scott E. Pickens (admitted pro hac vice)
19
                                        Attorney for Defendant-Intervenor
20                                      Blue Origin, LLC
21                                  MCGUIREWOODS LLP
22
                                    By: /s/ Todd R. Steggerda
23                                      Todd R. Steggerda (admitted pro hac vice)
24                                      Attorney for Defendant-Intervenor
                                        United Launch Services, LLC
25
26
27
28
                                            - 26 -
Case
 Case2:19-cv-07927-ODW-GJS
      2:19-cv-07927-ODW-GJS Document
                             Document210
                                      211(ExFiled
                                             Parte)
                                                  08/13/20
                                                      Filed 07/17/20
                                                            Page 29 ofPage
                                                                       32 Page
                                                                           29 of 32
                                                                                 ID
                                Page#:3223
                                     ID #:3191


 1                                  MORRISON AND FOERSTER LLP
 2
                                    By: /s/ Kevin P. Mullen
 3                                      Kevin P. Mullen (admitted pro hac vice)
 4                                      Attorney for Defendant-Intervenor
                                        Orbital Sciences Corporation
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           - 27 -
Case
 Case2:19-cv-07927-ODW-GJS
      2:19-cv-07927-ODW-GJS Document
                             Document210
                                      211(ExFiled
                                             Parte)
                                                  08/13/20
                                                      Filed 07/17/20
                                                            Page 30 ofPage
                                                                       32 Page
                                                                           30 of 32
                                                                                 ID
                                Page#:3224
                                     ID #:3192


 1                               SIGNATURE ATTESTATION
 2         All signatories listed, and on whose behalf the filing is submitted, concur in the
 3   filing's content, and have authorized the filing.
 4                                    ARNOLD & PORTER KAYE SCHOLER LLP
 5                                    By:    /s/ Craig A. Holman
                                             Craig A. Holman (admitted pro hac vice)
 6
                                             Attorney for Plaintiff
 7                                           Space Exploration Technologies Corp.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case
 Case2:19-cv-07927-ODW-GJS
      2:19-cv-07927-ODW-GJS Document
                             Document210
                                      211(ExFiled
                                             Parte)
                                                  08/13/20
                                                      Filed 07/17/20
                                                            Page 31 ofPage
                                                                       32 Page
                                                                           31 of 32
                                                                                 ID
                                Page#:3225
                                     ID #:3193


 1                                  PROOF OF SERVICE
 2         I hereby certify that on this 17th day of July 2020, I electronically filed the
 3   foregoing Joint Responses to Court's Questions under seal by using the CM/ECF system
 4   and that service to the other counsel will be accomplished via email as follows:
 5
                                     Joseph Evan Borson
 6                                U.S. Department of Justice
                           Federal Programs Branch - Civil Division
 7                                   1100 L Street, N.W.
                                   Washington, D.C. 20005
 8                                    Tel: 202-514-1944
                                      Fax: 202-616-8460
 9                            Email: joseph.borson@usdoj.gov
                             Counsel for United States of America
10
11                                     Scott E. Pickens
                                 Barnes and Thornburg LLP
12                        1717 Pennsylvania Avenue, N.W., Suite 500
                                Washington, D.C. 20006-1313
13                                    Tel: 202-371-6349
                                     Fax: 202-289-1330
14                             Email: Scott.Pickens@btlaw.com
                                Counsel for Blue Origin, LLC
15
16                                     Todd R. Steggerda
                                     McGuireWoods LLP
17                             2001 K Street, N.W., Suite 400
                                   Washington, D.C. 20006
18                                    Tel: 202-857-2477
                                      Fax: 202-828-2968
19                          Email: tsteggerda@mcguirewoods.com
                           Counsel for United Launch Services, LLC
20
21
22
23
24
25
26
27
28
Case
 Case2:19-cv-07927-ODW-GJS
      2:19-cv-07927-ODW-GJS Document
                             Document210
                                      211(ExFiled
                                             Parte)
                                                  08/13/20
                                                      Filed 07/17/20
                                                            Page 32 ofPage
                                                                       32 Page
                                                                           32 of 32
                                                                                 ID
                                Page#:3226
                                     ID #:3194


 1                                    Kevin P. Mullen
                                Morrison and Foerster LLP
 2                      2000 Pennsylvania Avenue, N.W., Suite 6000
                                  Washington, D.C. 20006
 3                                   Tel: 202-887-1500
                                    Fax: 202-887-0763
 4                             Email: KMullen@mofo.com
                          Counsel for Orbital Sciences Corporation
 5
 6
 7   Dated: July 17, 2020              ARNOLD & PORTER KAYE SCHOLER LLP
 8
 9                                     By: /s/ Craig A. Holman
                                           Craig A. Holman (admitted pro hac vice)
10
                                            Counsel for Plaintiff
11                                          Space Exploration Technologies Corp.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            -2-
